Order entered April 26, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00859-CR

                           DERIC EUGENE MADISON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F14-76000-U

                                            ORDER
       The Court REINSTATES the appeal.

       On March 14, 2016, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel Lawrence

Mitchell; and (3) counsel’s explanation for the delay in filing appellant’s brief is that he has had

some medical issues that impacted his work. Because appellant did not tender his brief by April

22, 2016, we DO NOT ADOPT the finding that counsel would submit it by that date.

       We ORDER appellant to file his brief within FIFTEEN DAYS of the date of this order.

                                                       /s/   ADA BROWN
                                                             JUSTICE